UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 07-7371



PATRICIA HARRISON HAWLEY,

                                            Petitioner - Appellant,

          versus


WENDY HOBBS, Warden,

                                             Respondent - Appellee.


Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. T. S. Ellis, III, Senior
District Judge. (1:07-cv-00258-TSE)


Submitted:   April 24, 2008                 Decided:   June 9, 2008


Before TRAXLER, KING, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Patricia Harrison Hawley, Appellant Pro Se. Josephine Frances
Whalen, OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Patricia Harrison Hawley seeks to appeal the district

court’s order denying relief on her 28 U.S.C. § 2254 (2000)

petition.   The order is not appealable unless a circuit justice or

judge   issues   a   certificate   of    appealability.         See    28   U.S.C.

§ 2253(c)(1) (2000). A certificate of appealability will not issue

absent “a substantial showing of the denial of a constitutional

right.”   28 U.S.C. § 2253(c)(2) (2000).       A prisoner satisfies this

standard by demonstrating that reasonable jurists would find that

any assessment of the constitutional claims by the district court

is debatable or wrong and that any dispositive procedural ruling by

the   district   court   is   likewise   debatable.       See    Miller-El     v.

Cockrell, 537 U.S. 322, 336-38 (2003); Slack v. McDaniel, 529 U.S.

473, 484 (2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).

We have independently reviewed the record and conclude that Hawley

has not made the requisite showing.             Accordingly, we deny a

certificate of appealability and dismiss the appeal.                  We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.

                                                                        DISMISSED




                                   - 2 -